Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tada et al. (US Pub. No. 2019/0088193 A1) shows a display apparatus and associated method (Fig. 1 and paras. 39 and 220) comprising: a display comprising a plurality of light source modules BL arrayed like tiles and mounted with a plurality of light emitting elements provided to form a plurality of pixels (Fig. 2 and paras. 43 and 54); an image processor 100/101 configured to output a signal for displaying an image on a predetermined area of the display (Fig. 1 and paras. 45 and 56), the signal comprising image quality information and image data of the image (paras. 51 – 57);  and a driver 108 configured to drive the plurality of light source modules so that light emitting elements corresponding to the predetermined area emit light based on the image quality information and the image data (paras. 56 and 57), wherein the display displays a first image of a first content type (i.e. lighter content such a clouds) in a first area while displaying a second image of a second content type (i.e. darker content such as buildings) in a second area (Figs. 7, 10 and 11 and paras. 130 – 132), wherein the driver drives a first group of light emitting elements comprised in at least one light source module corresponding to the first area based on characteristics corresponding to the first content type of the first image (Figs. 10, 11 and 16 and paras. 56, 57, 130 – 132 and 187), and drives a second group of light emitting elements comprised in at least .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the image processor is configured to identify a content type of the content based on metadata of the content, that the signal comprises image quality information indicating a plurality of setting values corresponding to the content type of the content and identification information about at least one light source module corresponding to the partial area, and that the plurality of setting values are previously set according to the content type of the content.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 10 are allowable at least by virtue of their dependence on claim 1.   
		Claim 11 is allowable as it recites similar subject matter as that of claim 1. 
		Claims 13 – 19 are allowable at least by virtue of their dependence on claim 11.   
		Claim 20 is allowable as it recites similar subject matter as that of claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627